                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WILLIAM JOHNAKIN,
     Plaintiff,

       v.                                            CIVIL ACTION NO. 19-CV-3989

BERKS COUNTY JAIL SYSTEM, et al, :
    Defendants.
                                                                                            FILED
                                                                                            SEP 25 2019
                                       MEMORANDUM                                    By_KATE. BARKMAN, Clerk
                                                                                        -:----Dep. Clerk
TUCKER,J.                                                           SEPTEMBER        25, 2019
       Prose Plaintiff William Johnakin, a pretrial detainee confined at the Berks County Jail

System, has lodged a Complaint pursuant to 42 U.S.C. § 1983 alleging constitutional claims. He

has also filed a Motion to Proceed In Forma Pauperis. Because it appears that Johnakin is

unable to afford to pay the filing fee, the Court will grant him leave to proceed informa

pauperis. For the following reasons, certain claims in the Complaint will be dismissed with

prejudice, and the balance of the Complaint will be dismissed without prejudice. Johnakin will

be granted leave to file an amended complaint to attempt to cure the defects noted by the Court

concerning the claims dismissed without prejudice.

I.     FACTS

       Johnakin alleges that he has been confined as a pretrial detainee in the Berks County Jail

since July 2019. On July I, he was moved from a quarantine cell to K-Block. (ECF No. 3 at 8.)

He contends that there was mold on the walls and around the toilet and sink. (Id) He filed two

grievances about the mold asking for cleaning supplies and for someone to inspect his cell. (Id)

He never received a response to his grievances, nor did he receive cleaning supplies. (Id) He

asserts that an officer looked at the mold but said he did not know what mold looks like. (Id)
        Johna.kin further asserts that his toiled started to leak, requiring that he squeegee odorous

water two or three times each day. (Id.) He wrote to Defendant Warden Quigley about his toilet

and never received an answer. (Id.) However, a sergeant inspected the toilet and acknowledged

the leak. (Id.) He was finally moved to another cell on August 9, 2019. (Id.) He complained

about having to breathe in mold and dust. (Id. at 9.) Johna.kin alleges that he has asthma and is

HIV positive and "an environment like this is definitely detrimental to my health." (Id.) He

speculates that the Warden kept him in the cell due to his numerous other complaints and civil

suits. (Id.)

        Named as Defendants are the Berks County Jail System, Berks County, Warden Quigley

and Chief Deputy Warden Smith. All Defendants are sued in their official and individual

capacities. Johnakin seeks the remediation of mold in the jail, proper inspections, and money

damages.

II.     STAND ARD OF REVIEW

        The Court will grant Johna.kin leave to proceed informa pauperis because it appears that

he is incapable of paying the fees to commence this civil action. 1 Accordingly, 28 U.S.C. §

1915(e)(2 )(B) requires the Court to dismiss the Complaint if, among other things, it fails to state

a claim. Whether a complaint fails to state a claim under§ 1915(e)(2)(B)(ii) is governed by the

same standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6),

see Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to

determine whether the complaint contains "sufficient factual matter, accepted as true, to state a

claim to relief that is plausible on its face." Ashcroft v. Iqbal, 556 U.S. 662,678 (2009)




1
 However, as Johnakin is a prisoner, he will be obligated to pay the filing fee in installments in
accordance with the Prison Litigation Reform Act. See 28 U.S.C. § l 9 l 5(b ).
                                                  2
(quotations omitted). Conclusory allegations do not suffice. Id As Johnakin is proceeding pro

se, the Court construes his allegations liberally. Higgs v. Att'y Gen., 655 F.3d 333, 339 (3d Cir.

2011).

III.     DISCUSSION

         Section 1983 of Title 42 of the United States Code provides in part:

          Every person who, under color of any statute, ordinance, regulation, custom, or
          usage, of any State or Territory or the District of Columbia, subjects, or causes
          to be subjected, any citizen of the United States or other person within the
          jurisdiction thereof to the deprivation of any rights, privileges, or immunities
          secured by the Constitution and laws, shall be liable to the party injured in an
          action at law, suit in equity, or other proper proceeding for redress.

42 U.S.C. § 1983. "To state a claim under§ 1983, a plaintiff must allege the violation of a right

secured by the Constitution and laws of the United States, and must show that the alleged

deprivation was committed by a person acting under color of state law." West v. Atkins, 487 U.S.

42, 48 (1988).

         A.      Official Capacity and Municipal Liability Claims

         Johna.kin has sued Defendants Quigley and Smith in their official as well as individual

capacities. 2 Official capacity claims are indistinguishable from claims against the entity that

employs the officials. See Kentucky v. Graham, 473 U.S. 159, 165-66 (1985) (''Official-capacity

suits ... 'generally represent only another way of pleading an action against an entity of which

an officer is an agent."') (quoting Monell v. NYC. Dept. o/Soc. Servs., 436 U.S. 658,690, n. 55

(1978)). "[A]n official-capacity suit is, in all respects other than name, to be treated as a suit




2
 He also purports to sue the Berks County Jail System and Berks County in their "official
capacities." These claims will be construed to assert municipal liability claims. Although the
Court will address the claims against Berks County, it must be noted that Johnakin failed to
comply with Federal Rule of Civil Procedure 10 and list Berks County as a defendant in the
caption of the Complaint.
                                                  3
against the entity." Id. Accordingly, the official capacity claims against the named Defendants

must be construed as claims against the Berks County.

        To plead a basis for municipal liability under§ 1983, a plaintiff must allege that the

municipality's policy or custom caused the violation of his constitutional rights. See Monell, 436

U.S. at 694. "To satisfy the pleading standard, [the plaintiff] must ... specify what exactly that

custom or policy was." McTernan v. City of York, PA, 564 F.3d 636,658 (3d Cir. 2009).

"'Policy is made when a decisionmaker possess[ing] final authority to establish municipal policy

with respect to the action issues an official proclamation, policy, or edict."' Estate ofRoman v.

City of Newark, 914 F.3d 789, 798 (3d Cir. 2019) (quoting Andrews v. City of Philadelphia, 895

F.2d 1469, 1480 (3d Cir. 1990)). "'Custom, on the other hand, can be proven by showing that a

given course of conduct, although not specifically endorsed or authorized by law, is so well-

settled and permanent as virtually to constitute law."' Id. (quoting Bielevicz v. Dubinon, 915

F.2d 845,850 (3d Cir. 1990)). A plaintiff illustrates that a custom was the proximate cause of

his injuries by demonstrating that the Defendant "had knowledge of similar unlawful conduct in

the past, failed to take precautions against future violations, and that its failure, at least in part,

led to his injury." Id. (internal quotations and alterations omitted).


        --'Johnakin's
           ... _
                      claims fail to meet the Monell standard. He has not alleged a policy or

custom, or that a policy or custom caused the violation of his constitutional rights. Accordingly,

Johnakin's official capacity/Monell claims against all Defendants are dismissed pursuant to§

1915(e)(2)(B)(ii). The Court will, however, grant Johnakin an opportunity to file an amended

complaint ifhe is able to cure the defects identified in his official capacity/Mone/I claims.




                                                    4
       B.      Claim Against Berks County Jail System

       The§ 1983 claim against Berks County Jail System is dismissed as frivolous because a

jail is not a "person" under Section 1983. Miller v. Curran-Fromhold Corr. Facility, Civ. A. No.

13-7680, 2014 WL 4055846, at *2 (E.D. Pa. Aug. 13, 2014) (citing Mitchell v. Chester Cty.

Farms Prison, 426 F. Supp. 271 (E.D. Pa. 1976).

       C.      Claim Based on Grievances

       Claims based on the handling of prison grievances fail because "[p]rison inmates do not

have a constitutionally protected right to a grievance process." Jackson v. Gordon, 145 F. App'x

774, 777 (3d Cir. 2005) (per curiam); see also Caldwell v. Beard, 324 F. App'x 186, 189 (3d Cir.

2009) (per curiam). Accordingly, the facts alleged by Johnakin about grievances do not give rise

to a plausible basis for a constitutional claim and will be dismissed with prejudice.

       D.      Claims Based on Conditions of Confinement

       The Due Process Clause of the Fourteenth Amendment governs claims brought by

pretrial detainees challenging the conditions of their confinement. Hubbard v. Taylor, 399 F.3d

150, 166 (3d Cir. 2005). Pretrial detainees are protected from "punishment" by the Due Process

Clause of the Fourteenth Amendment. Bell v. Wolfish, 441 V.S. 520,535 (1979).

Unconstitutional punishment under the Fourteenth Amendment applicable to pretrial detainees

typically includes both objective and subjective components. Stevenson v. Carroll, 495 F.3d 62,

68 (3d Cir. 2007). The objective component requires an inquiry into whether "the deprivation

[was] sufficiently serious" and the subjective component asks whether "the officials act[ed] with

a sufficiently culpable state of mind[.]" Id. (citing Wilson, 501 U.S. at 298; Bell, 441 U.S. at

538-39, 539 n.20). In general, a prisoner or detainee must assert that prison officials acted with

deliberate indifference, meaning that they consciously disregarded a serious risk to the detainee's



                                                 5
health or safety. See Wilson v. Seiter, 501 U.S. 295, 298-99 (1991); see also Wilson v. Burks,

423 F. App'x 169, 173 (3d Cir. 2011) (per curiam) ('" [T]he official must both be aware of facts

from which the inference could be drawn that a substantial harm exists, and he must also draw

that inference."') (quoting Farmer, 511 U.S. at 837); cf Edwards v. Northampton Cty., 663 F.

App'x 132, 135 (3d Cir. 2016) (per curiam) ("[W]e agree with the District Court and find no

reason to apply a different standard here as we have applied the 'deliberate indifference' standard

both in cases involving prisoners and pretrial detainees." (internal citations omitted)).

       The conditions Johnakin describes, while unpleasant, do not rise to the level of

punishment under the Due Process Clause. Leaking toilets and mold are not the kinds of

sufficiently serious prison conditions that give rise to a constitutional claim for a pretrial

detainee. Furthermore, he was only exposed to these conditions for approximately five weeks.

Johnakin's allegations do not suggest that these conditions either amounted to punishment or

deprived him of any basic human need such as food, medical care, sanitation, or security. See

Wilson v. Seiter, 501 U.S. 294,305 (1991) ("Nothing so amorphous as 'overall conditions' can

rise to the level of cruel and unusual punishment when no specific deprivation of a single human

need exists."); David v. Wetzel, Civ. A. No. 16-00823, 2016 WL 3551484, at *1-3 (M.D. Pa.

June 30, 2016) (concluding that prisoner had not stated Eighth Amendment claim with respect to

air vents covered in mold and leaking toilets); Thomas v. SCI-Graterford, Civ. A. No. 11-6799,

2014 WL 550555, at *5 (E.D. Pa. Feb. 12, 2014) (concluding that denial of cleaning supplies for

a two-week period was not unconstitutional); Nunez v. Quigley, Civ. A. No. 18-4492, 2018 WL

6696812, at *3 (E.D. Pa. Dec. 20, 2018) (holding that leaking toilet and sink, mold, "rusted

bunks with odor," and the smell of dried urine from inmates on the upper tier urinating down the

pipes did not state a plausible conditions of confinement claim). Accordingly, this claim is also



                                                   6
dismissed pursuant to 28 U.S.C. § l 915(e)(2)(B)(ii) and Johnakin will be granted leave to amend

this claim as well.

        E.     Claims Involving Deliberate Indifference to Serious Medical Needs

       Johnakin appears to attempt to state a separate constitutional claim based on the

allegation that the conditions caused him to suffer health issues. The failure to provide medical

treatment can state a plausible claim under § 1983 where a prisoner alleges facts indicating that

prison officials were deliberately indifferent to his serious medical needs. 3 See farmer v.

Brennan, 511 U.S. 825, 835 (1994). A prison official is not deliberately indifferent "unless the

official knows of and disregards an excessive risk to inmate health or safety; the official must

both be aware of facts from which the inference could be drawn that a substantial risk of serious

harm exists, and he must also draw the inference." Id. at 837. "A medical need is serious, ... if

it is one that has been diagnosed by a physician as requiring treatment or one that is so obvious

that a lay person would easily recognize the necessity for a doctor's attention." Monmouth Cty.

Corr. Institutional Inmates v. Lanzaro, 834 F.2d 326, 347 (3d Cir. 1987) (internal quotations

omitted).

        Johnakin's medical claim must also be dismissed. While he alleges he suffers from

asthma and is HIV positive, he does not allege that he actually suffered any medical impairment

from the mold and leaking toilet for which he required medical attention. Rather, he alleges only




3
  As Johnakin was a pretrial detainee at the time of the events in question, the Fourteenth
Amendment governs his claims. See Hubbard v. Taylor, 399 F.3d 150, 166 (3d Cir. 2005).
However, the standard under the Eighth Amendment and Fourteenth Amendment for claims
related to a prisoner's medical needs is essentially the same for purposes of the analysis. See
Parkell v. Morgan, 682 F. App'x 155, 159 (3d Cir. 2017) (per curiam)~ see also Moore v. Lujfey,
No. 18-1716, 2019 WL 1766047, at *3 n.2 (3d Cir. Apr. 19, 2019) (declining to address whether
a new standard applies to claims raised by pretrial detainees based on issues related to medical
care).
                                                 7
that an "environment like this is definitely detrimental to my health." (ECF No. 3 at 9.) While

he contends that his complaints about mold and his toilet were ignored, he fails to allege

deliberate indifferent to any actual serious medical need or that he even required medical

attention. Thus, this claim is also subject to dismissal under§ 1915(e)(2)(B).

       F.       Supervisory Claims Against Quigley and Smith

       Johnakin asserts that Defendants Quigley and Smith are liable in their individual

capacities because they failed to inspect the jail. He asserts that if they "personally would

inspect each cell in a jail they are in charge of running there would be not instances or problem

like this arising under there [sic] leadership .... " (ECF No. 8 at 5.)

       There are "two general ways in which a supervisor-defendant may be liable for

unconstitutional acts undertaken by subordinates." Barkes v. First Corr. Med, Inc., 766 F.3d

307, 316 (3d Cir. 2014), reversed on other grounds by Taylor v. Barkes, 135 S. Ct. 2042 (2015).

First, a supervisor may be liable ifhe or she ·"with deliberate indifference to the consequences,

established and maintained a policy, practice or custom which directly caused [the] constitutional

harm." Id (quotingA.M ex rel. J.MK. v. Luzerne Cty. Juvenile Det. Ctr., 372 F.3d 572,586 (3d

Cir. 2004) (alteration in original)). "Second, a supervisor may be personally liable under§ 1983

ifhe or she participated in violating the plaintiff's rights, directed others to violate them, or, as

the person in charge, had knowledge of and acquiesced in the subordinate's unconstitutional

conduct." Id

       Johnakin's supervisory liability allegations fail to meet this standard. He cannot allege

that Quigley and Smith were personally involved or deliberately indifferent by maintaining a

policy, practice or custom which directly caused his constitutional harm since he has not alleged

any actual harm arising from the underlying prison conditions claim.



                                                   8
       G.      Retaliation Claims Against Quigley and Smith

       Finally, Johnakin alleges that Quigley and Smith kept him in the cell with the leaking

toilet due to his numerous other complaints and civil suits.

        In order to plead a plausible a retaliation claim, a plaintiff must assert three elements.

First, he must demonstrate that his conduct was constitutionally protected. Second, he must

allege that the retaliatory action was '"sufficient to deter a person of ordinary firmness from

exercising his [constitutional] rights[.]"' Rauser v. Horn, 241 F.3d 330,333 (3d Cir.2001)

(quoting Allah v. Seiverling, 229 F.3d 220,225 (3d Cir. 2000)). Third, he must allege a causal

link between his constitutionally protected conduct and the adverse action taken against him. Id.

In the prison context, constitutionally protected conduct must be "a substantial or motivating

factor" for the retaliatory conduct. Id.

       First, Johnakin himself acknowledges that his allegation that the Defendants kept him in

the cell with the leaking toilet is purely speculative. Second, while the filing of a grievance

against prison officials can be protected conduct upon which to base a retaliation claim, see

Watson v. Rozum 834 F.3d 417,422 (3d Cir. 2016), Johnakin has not properly alleged the other

two elements of a retaliation claim. Accordingly, this claim will also be dismissed without

prejudice and with leave to amend if Johnakin can cure the defects the Court has noted.

IV.    CONCLUSION

       For the foregoing reasons, the Court will dismiss with prejudice Johnakin's claim against

Berks County Jail System and his claims based on grievances. The Court will dismiss all other

claims in Johnakin's Complaint without prejudice and with leave to file an amended complaint




                                                  9
within thirty (30) days. An appropriate Order follows.

                                            BY THE COURT:




                                               10
